EXHIBIT 10.2

 

CONSULTING AGREEMENT

 THIS AGREEMENT (“Agreement”), dated July 31, 2017 , confirms that AIRBORNE
WIRELESS NETWORK having its principal place of business at 4115 Guardian Street
C, Simi Valley, CA 93063 and its subsidiaries and affiliates (“the Company”) has
retained BRIGHTON CAPITAL, LTD., a California corporation with its principal
offices at 1875 Century Park East, Suite, 700, Los Angeles, CA 90067
(“Brighton”), for the purposes described in this Agreement in accordance with
the terms and conditions specified herein, and Brighton has agreed to such
engagement.

  

1. Purpose of Engagement. Brighton will render strategic advisory services (the
“Services”) as outlined below:

 



 

·

Assist the Company in developing a business and marketing strategy.

 

 

 

 

·

Assist the Company in developing an acquisition strategy and structure.

 

 

 

 

·

Other services as mutually agreed to by the Company and Brighton.



 

2. Period of Engagement. Brighton’s engagement under this Agreement will
commence on the date written above and shall expire three (3) years later,
unless mutually extended by the parties. It is specifically agreed that the
Services may be completed in less than three (3) years from the date written
above. Notwithstanding the foregoing, this Agreement may not be terminated by
the Company, except for gross malfeasance by Brighton.

 

3. Brighton’s Compensation.

 

 

(a)

The Company shall issue to the Brighton 410,000 common shares of the Company.
The common shares shall be issued pursuant to Rule 144 and the Company agrees to
assist Brighton with the removal of any legends. The shares, as issued, shall
immediately vest regardless of the services performed by Brighton or earlier
termination of this Agreement, are not cancellable once issued and are
considered earned as of the date of issuance. The shares shall be issued as
follows:

 

 

 

 

 

50,000 common shares upon execution of this Agreement; and

 

 

 

 

 

10,000 common shares per month for thirty-six (36) month, with the first
issuance beginning on August 1, 2017. The shares shall be issued by the fifth
day of each month.

 

 

 

 

(b)

The Company shall issue to the Brighton 1,000,000 warrants of the Company. The
warrants shall be for a term of five (5) years and shall have an exercise price
of $1.90. The Warrants will have a cashless feature if the shares underlying the
warrants are not effective for resale by March 1, 2018. The warrants, as issued,
shall immediately vest regardless of the services performed by Brighton or
earlier termination of this Agreement, are not cancellable once issued and are
considered earned as of the date of issuance. The warrants shall be issued as
follows:

 

 

 

 

 

100,000 upon execution of this Agreement; and

 

 

 

 

 

25,000 per month for thirty-six (36) month, with the first issuance beginning on
August 1, 2017.

 

 

 

 

(c) 

The Company, in its sole discretion, may make cash payments and provide other
consideration to Brighton based upon Brighton’s performance.





 

 



 



  Page 1 of 4

   



 

 

(d)

The Company shall reimburse Brighton for all prior approved expenses.



 

The parties have caused this Agreement to be executed by their duly authorized
representatives as of the date written above.

 

Engagement terms (including attached Exhibit A, Standard Terms and Conditions)
accepted by:

 

 



AIRBORNE WIRELESS NETWORK

   BRIGHTON CAPITAL, LTD.  

 

 

 

 

 

 

By:

/s/ J. Edward Daniels   By: /s/ Jeffrey B. Wolin  

Name:

J. Edward Daniels   Name: Jeffrey B. Wolin  

Title:

President   Title: President  



 



  Page 2 of 4

   



 

EXHIBIT A

STANDARD TERMS AND CONDITIONS

 

 



1. Accuracy of The Company Data. The Company recognizes and confirms that in
performing its duties pursuant to this Agreement, Brighton will be using and
relying on data, material and other information (the “Information”) furnished by
the Company, and its employees and representatives and on information available
from generally recognized public sources without any independent investigation
or verification thereof. Accordingly, Brighton assumes no responsibility for the
accuracy and completeness of the Information. The Company agrees that any
Services will be based entirely upon Information supplied by the Company or
available from public sources. The Company will exercise reasonable care to
ensure that Information is complete and accurate in all material respects, and
not materially misleading, and the Company will be solely responsible for the
accuracy and completeness of any such Information used, summarized or presented
in any Services. Without limiting the foregoing, Brighton will be neither
responsible for nor liable to any party for any representations, assertions or
statements based on the Information or reasonably derived therefrom if such
representations, assertions or statements prove to be false, inaccurate,
deceptive, misleading or incomplete.

 

4. Limitations on Use. The Company expressly acknowledges that all information
and advice provided by Brighton to the Company in connection with Brighton’s
engagement are intended solely for the benefit and use of the Company (including
its management, directors, shareholders and attorneys) in considering the
Services to which they relate, and the Company agrees that, except as required
by law, no such information or advice will be used for any other purpose or
reproduced, disseminated, quoted or referred to at any time, in any manner or
for any purpose, nor will any public reference to Brighton be made by the
Company (or such persons) without the prior written consent of Brighton. The
Company specifically agrees, without limiting the generality of the foregoing,
that it will not use any information or advice provided by Brighton to the
Company in any tax matter, proceeding or audit nor in any matter having to do
with the listing or public sale of securities unless Brighton has agreed to such
use beforehand, in writing.

 

 

 

2. Confidentiality. Unless required by law or applicable legal process, any
advice rendered by Brighton pursuant to this Agreement may not be disclosed
publicly by Brighton or the Company without the other party’s prior written
consent or used for any purposes not related to the Company’s participation in
the Services.

 

5. Indemnification of Brighton.

 

(a) In the event of a claim by a third party relating to services under the
Agreement to which these Standard Terms and Conditions are attached, the Company
will indemnify Brighton and its personnel from all such claims, liabilities,
costs and expenses, except to the extent determined to have resulted from the
intentional or deliberate misconduct by Brighton.

 

 

 

3. Confidential and Proprietary Information. “Confidential and Proprietary
Information” means all documents, software, reports, data, records, forms and
other material (a) obtained by Brighton from the Company in the course of
performing the Services: (i) that have been marked as confidential; (ii) whose
confidential nature has been made known by the Company to Brighton; or (iii)
that due to their character and nature, a reasonable person under like
circumstances would treat as confidential or (b) developed or prepared by
Brighton based upon information described in (a). Confidential and Proprietary
Information does not include information which: (i) is already known to Brighton
at the time of disclosure by the Company; (ii) is or becomes publicly known
through no wrongful act of Brighton; (iii) is independently developed by
Brighton without benefit of the Company’s Confidential and Proprietary
Information; or (iv) is received by Brighton from a third party without
restriction and without a breach of an obligation of confidentiality. All
Confidential and Proprietary Information of the Company remains the property of
the Company and will be maintained in confidence by Brighton, will not be used
by Brighton for any purpose other than to provide the Services under this
Agreement, and will not be disclosed to any third party, except as provided
herein, without the Company's prior written consent, unless required by
applicable law or legal process. At the conclusion of the Services, Brighton
will, upon the Company’s request, return to the Company all Confidential and
Proprietary Information of the Company in its possession or, upon the Company's
request, Brighton will destroy all Confidential and Proprietary Information of
the Company in its possession, subject to Brighton’s need to preserve its
interests hereunder. Upon written request by the Company, Brighton will certify
the destruction of all Confidential and Proprietary Information of the Company,
clearly identifying any such information retained by Brighton as necessary to
preserve its interests hereunder. The confidentiality restrictions and
obligations imposed by this section will terminate two (2) years after the
expiration or termination of this Agreement.

 

(b) Brighton will have no liability to the Company for any actions, damages,
claims, liabilities, costs, expenses or losses in any way arising out of or
relating to the services performed hereunder for an aggregate amount in excess
of the amounts paid by the Company to Brighton under this Agreement. In no event
shall Brighton be liable for consequential, special, indirect, incidental,
punitive or exemplary damages, costs, expenses, or losses (including, without
limitation, lost profits and opportunity costs). The provisions of this
Paragraph shall apply regardless of the form of action, damage, claim,
liability, cost, expense, or loss, whether in contract, statute, tort
(including, without limitation, negligence) or otherwise.

 

(c) In the event any third party asserts a claim against Brighton or its
personnel for which a right of indemnification is asserted under subparagraph
(a) above, the Company shall, at its choice, either engage counsel to defend
Brighton and/or its personnel or shall be responsible for the current payment of
costs and expenses Brighton and/or its personnel incur to defend against such
claim.

 

6. Independent Contractor. Nothing in this Agreement will be deemed to
constitute Brighton or the Company the agent of the other. Neither Brighton nor
the Company shall be or become liable or bound by any representation, act or
omission whatsoever of the other.

 

7. Advisory Services. Brighton is not a registered broker- dealer, attorney,
accountant, negotiator, or financial advisor to the Company. Brighton will not
make any recommendations about the Services and the Company will seek its own
professional advice with respect to the Services. All payments made hereunder
are nonrefundable. Any payment not received within two (2) business days of the
due date shall be subject to a default interest rate of 12% per annum.



 



  Page 3 of 4

   



 





8. Nonassignability. This Agreement and all rights, liabilities and obligations
hereunder will be binding upon and inure to the benefit of each party’s
successors, but neither party will assign, transfer or subcontract this
Agreement or any of its obligations hereunder without the other party’s express,
prior written consent.

 

12. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which will be deemed an original, but all of which
constitute one and the same instrument.



 

 

 

9. Severability. In the event that any term or provision of this Agreement is
held invalid, void or unenforceable, then the remainder of this Agreement will
not be affected, impaired or invalidated, and each such term and provision of
this Agreement will be valid and enforceable to the fullest extent permitted by
law.

 

13. Third Party Beneficiaries. This Agreement is made solely for the benefit of
the Company, Brighton, other Indemnified Parties and their respective successors
and assigns, and no other person will acquire or have any right under or by
virtue of this Agreement.



 

 

 

10. Governing Law. Regardless of the place of execution or performance, this
Agreement and any related indemnification and confidentiality agreements between
the parties will be deemed made in California. All actions arising hereunder or
in connection herewith will fall under the exclusive jurisdiction and venue of
the American Arbitration Association located in Los Angeles, CA and each of the
parties hereto hereby agrees to the personal jurisdiction and venue of said
arbitrator. The parties hereto agree to service of process by certified mail or
receipted courier. Any right to trial by jury with respect to any claim or
proceeding related to or arising out of this engagement, or any transaction or
conduct in connection herewith, is waived.

 

14. No Conflict of Interest. The Company recognizes that Brighton may from time
to time throughout the term of this Agreement provide services to companies that
are in competition with the Company. The Company hereby agrees that this
Agreement does not limit Brighton’s ability to provide such services, and that
Brighton’s provision of such services does not represent a breach of this
Agreement or represent a conflict of interest for Brighton in the context of
this Agreement. This paragraph does not limit Brighton’s confidentiality
obligations under paragraph 2 of this Agreement.



 

 

 

11. Integration. This Agreement constitutes the entire agreement of the parties
with respect to its subject matter and supersedes all prior and contemporaneous
representations, proposals, discussions, and communications, whether oral or in
writing. This Agreement may be modified only in writing and will be enforceable
in accordance with its terms when signed by each of the parties hereto.

 

15. Notices. All notices, requests and demands hereunder will be in writing and
will be deemed to have been duly given (a) upon personal delivery, (b) five (5)
days after being mailed by registered or certified mail, return receipt
requested, (c) one (1) business day after being sent by email, or (c) one (1)
business day after being sent by nationally recognized overnight courier.

 

 



Page 4 of 4



 